           Case 1:19-cv-02715-UA Document 3 Filed 03/26/19 Page 1 of 2
IH-32                                                                                  Rev: 2014-1




                         United States District Court	

                                     for the	

                        Southern District of New York	

                                 Related Case Statement	

                                                   !
                                 Full Caption of Later Filed Case:

Dallas Area Rapid Transit Employees'
Defined Benefit Retirement Plan and Trust and
Sheet Metal Workers' Local 19 Pension Fund,



                     Plaintiff                                       Case Number


                                                          1:19-cv-02715
                       vs.

!!
Bank of America, N.A., et al.




                   Defendant

                                 Full Caption of Earlier Filed Case:
                 (including in bankruptcy appeals the relevant adversary proceeding)

!!
City of Birmingham Retirement and Relief
System et al.
                     Plaintiff                                       Case Number

                                                    1:19-cv-01704-JSR
                       vs.

!!
Bank of America, N.A. et al.


                   Defendant
!

                                                Page !1
             Case 1:19-cv-02715-UA Document 3 Filed 03/26/19 Page 2 of 2
IH-32                                                                                          Rev: 2014-1



Status of Earlier Filed Case:
                           (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed        dismissal, settlement, court decision. Also, state whether there is an appeal
                           pending.)
        ✔
     ____ Open             (If so, set forth procedural status and summarize any court rulings.)

!
!
The court has set an April 3, 2019 initial conference.

!
!
!
!
!
!
Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
!
!
Both cases arise from a common conspiracy to violate the antitrust laws by large dealers of
!
Government Sponsored Entity unsecured bonds and involve claims against overlapping sets
!
of defendants. Other similar cases have already been related to this one.
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!          /s/ Michael B. Eisenkraft                                              3/26/2019
Signature: ________________________________________                       Date: __________________!
!
!          Cohen Milstein Sellers & Toll, LLC
Firm:          ________________________________________


                                                   Page !2
